 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDChicago Magnesium Castings Company and DavidSessionThe Chicago Foundrymen's Association and ChicagoMagnesium Castings Company and Chicago and Vi-cinity Conference Board of the International Mold-ers and Allied Workers Union, AFL-CIO-CLC.Cases 13 CA 15981, 13-CA-16065, and 13-CA-16365January 29. 1979DECISION AND ORDERBY MEMBERS JENKINS, ML RI'IIY, ANDI) TR ISl)AI,.On September 29, 1978, Administrative Law JudgeRichard L. Denison issued the attached Decision inthis proceeding. Thereafter, Respondent ChicagoMagnesium Castings Company filed exceptions, Re-spondent Chicago Foundrymen's Association filed aposthearing brief, and the General Counsel filed abrief in support of the Administrative aw Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order,2as modified herein.IThe Respondent (Company has excepted to certain credibility findingsmade bhy the Administrative I.aw Judge. It is the Board's established policynot t overrule an Administrative Iaw Judge's resolutions with respect tocredibility unless the clear preponderance of all the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Producs.Inr.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d ('it. 1951). We hasecarefully examined the record and find no basis for reversing his findingsIn the remedy section of his Decision and in the recommended Orderand notice the Administrative Law Judge recommended that RespondentCompany be required to honor the terms of the collective-bargaining agree-ment between the Union and Respondent Chicago Fundrymen's Associa-tion "until such time as it could lawfully withdraw from membership in theRespondent Association." We do not adopt this recommendation to theextent that it suggests that Respondent Company's withdrawal from mem-bership in Respondent Association, stlnding alione, .ilcted Sec 8(a}5) ofthe Act, inasmuch as withdrawal from a multiemployer bargaining unit isnot in and of itself unlawful. Rather. Respondent Company's failure tohonor the terms of the contract negotiated by Respondent Association andthe Union constitutes unlawful conduct. Ringside l.iquors, Inc., d h a Dino'sIounge and (asell & Ireidmran. In.. d au King of (luhs. 237 NLRB 31)(1978). We shall therefore tlodif I lihe Adnrllllistiltisc Law Judge's recom-mended Order and notice accordingly.We note also that the Administrative l aw Judge incorrectly stated in thelast paragraph if sec. ' of his Decision that Respondent Company with-drew from Respondent Association on March 31, 1976, rather than March31. 1977240 NLRB No. 57ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that Respondents, ChicagoMagnesium Castings Company, Blue Island, Illinois,and the Chicago Foundrymen's Association, West-chester, Illinois, their officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order, as so modified:1. Substitute the following for paragraphs A(l)(d)and A(2)(c), respectively:"(d) Refusing to bargain collectively in good faithwith the Chicago and Vicinity Conference Board ofthe International Molders and Allied WorkersUnion, AFL-CIO CLC, by failing and refusing tohonor the terms and provisions of the ChicagoFoundrymen's Association's collective-bargainingagreement with the Union, including the processingof employees' grievances under the contractual griev-ance procedure.""(c) Upon request, bargain collectively in goodfaith by honoring the terms and provisions of theChicago Foundrymen's Association's collective-bar-gaining agreement with the Chicago and VicinityConference Board of the International Molders andAllied Workers Union, AFL CIO C'LC, as appliedto Respondent Company, including processing em-ployees' grievances under the contractual grievanceprocedure."2. Substitute the following for paragraphs B(l)(a)and B(2)(a), respectively:"(a) Refusing to bargain collectively in good faithwith the Chicago and Vicinity Conference Board ofthe International Molders and Allied WorkersUnion. AFL CIO CLC, by failing and refusing tohonor the terms and provisions of the RespondentAssociation's collective-bargaining agreement withthe Union as applied to the Respondent Company,including the processing of employee grievances un-der that agreement, with respect to bargaining unitemployees of Chicago Magnesium Castings Compa-ny.""(a) Upon request, bargain collectively in goodfaith with the above-named Union as the exclusiverepresentative of the employees in the appropriateunit described above, by honoring all the terms andprovisions of the Respondent Association's collec-tive-bargaining agreement with the Union as appliedto the Respondent Company, including the pro-cessing of grievances of bargaining unit employees ofthe Respondent Company." CHICAGO MAGNESIUM CASTINGS CO.4013. Substitute the attached notices for those of theAdministrative Law Judge.APPENDIX ANOTICE To EMPI(OYEESPOSEI) BY ORDER Of III.NAIIONAI LABOR RE.AII()ONS BOARIAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportu-nity to present their evidence it has been decided thatwe violated the law, and we have been ordered topost this notice. We intend to carry out the Order ofthe Board and abide by the following:WE Wl. NOT maintain or enforce any ruleprohibiting our employees from engaging inunion activities on company time, and WE WILLdelete from our employee handbook the provi-sion set forth on page 8, item II, I b, which pro-hibits union activities on company time.WE WILL N interfere with or participate inour employees' internal union elections or unionactivities.WE Will NOI lay off or otherwise discriminateagainst our employees with regard to the hireand tenure of their employment or any otherterm or condition of employment for engagingin union activity or concerted activity for theirmutual aid or protection.WF WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7of the Act.WE WILL offer David Session immediate andfull reinstatement to his former position or, ifsuch position no longer exists, to a substantiallyequivalent position, without prejudice to his se-niority or other rights and privileges, and WFWILl. make him whole for any loss of earnings hemay have suffered as a result of our discrimina-tion against him.WE WLL, upon request, bargain collectively ingood faith with the Chicago and Vicinity Con-ference Board of the International Molders andAllied Workers Union, AFL-CIO-CLC, byhonoring the terms and provisions of the Chica-go Foundrymen's Association's collective-bar-gaining agreement with that Union as applied tothe Chicago Magnesium Castings Company. in-cluding the processing of grievances of our em-ployees in the appropriate unit under the con-tractual grievance procedure.CHICA(i(O MA(NESItM CASIINGS COMPANYAPPENDIX BNolI('E. To EI, IO, EIsPOSIE- B ORDER 01. I1ENATIONAl LABOR RELAIIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportu-nit5to present their evidence, it has been decidedthat we violated the law, and we have been orderedto post this notice. We intend to carry out the Orderof the Board and abide by the following:WE WILL NOI in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed in Section 7 of the Act.WE WILL, upon request, bargain collectivelywith the Chicago and Vicinity ConferenceBoard of the International Molders and AlliedWorkers Union. AFL CIO-CLC, as the exclu-sive collective-bargaining representative of allthe employees of Chicago Magnesium CastingsCompany in the appropriate unit described be-low by honoring all the terms and provisions ofour collective-bargaining agreement with theChicago and Vicinity Conference Board of theInternational Molders and Allied WorkersUnion, AFL CIO-CLC, as applied to the C'hi-cago Magnesium C('astings Company. includingprocessing of bargaining unit employees' griev-ances under the contractual grievance proce-dure. The appropriate collectiv:e bargaining unitis:All foundry production and maintenance em-ployees of member companies of the Associa-tion. excluding all office clerical employees, jani-tors, watchmen, supervisors as defined in theNational Labor Relations Act, as amended, andemployees employed in another collective-bar-gaining unit represented by another duly author-ized labor organization.THE CHI( AGO FOUNDRY MEN'S AssocIATIONDECISIONSTATEMENI OF tHE CASERI(CHARD L. DENISON. Administrative Law Judge. Thisconsolidated proceeding was heard at Chicago, Illinois. onOctober 17, 18, 19, and 20, 1977, based on charges filed byDavid Session, an individual, in Cases 13 CA 15981 and13-CA 16065, on November 15 and December 16, 1976,respectively; and by Chicago and Vicinity ConferenceBoard of the International Molders and Allied Workers 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, AFL-CIO CLC, the Union herein, on December23, 1976. The consolidated complaint issued May 24, 1977,and amended October 5, 1977, alleges that RespondentCompany violated Section 8(a)(I) of the Act by promulgat-ing, maintaining, and enforcing an unlawful no-solicitationrule in its employee handbook, and by interfering with itsemployees' internal union election for shop chairman bycontacting eligible employee voters, directing employees toattend the election, permitting the election to be held onpaid working time, and by formally announcing the resultsof the election. It is also alleged that Respondent Companyviolated Section 8(a)(1) and (3) of the Act by laying offCharging Party David Session on or about December 22,1976, and thereafter failing and refusing to recall him, be-cause of his union and/or protected concerted activities.Lastly, it is alleged that Respondent Company and Re-spondent Association violated Section 8(a)(1), (a)(5), and(d) of the Act in that at all times since on or about March28, 1977, the Respondents have failed and refused to pro-cess grievances in accordance with section 8. 1, step 2 of thecontractual grievance procedure. The Respondents' an-swers deny the allegations of unfair labor practices allegedin the complaint, as amended. The General Counsel andRespondents have filed briefs.'Upon the entire record in the case, including my obser-vation of the witnesses, and upon consideration of thebriefs, I make the following:FINDINGS OF FACTI. JURISDICTIONChicago Magnesium Castings Company, RespondentCompany, is an Illinois corporation engaged in the busi-ness of manufacturing magnesium and aluminum castingsat a plant located at Blue Island, Illinois. During the 12-month period immediately preceding the issuance of thecomplaint in this matter, Respondent Company in thecourse and conduct of its business operations sold andshipped products valued in excess of $50,000 directly topoints outside the State of Illinois. As admitted in its an-swer, Respondent Company is now, and has been at alltimes material herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.The Chicago Foundrymen's Association, RespondentAssociation herein, is and has been at all times materialherein, an Illinois not-for-profit corporation with an officelocated in Westchester, Illinois, from which it engages inthe service of representing its member firms in collectivebargaining and labor relations matters. During the 12-month period immediately preceding the issuance of thecomplaint in this matter, a representative period, the ap-proximately 21 members of Respondent Association havesold and shipped products valued in excess of $50,000 di-rectly to points located outside the State of Illinois. During('ounsel for the General Counsel's unopposed post-hearing motion tocorrect the transcript is granted, except for item 84. on p. 6 of that motion.Likewise, counsel for Respondent Association's unopposed post-hearingmotion to correct the transcript is also granted.Counsel for the General Counsel's unopposed post-hearing motion tocorrect the duplicate exhibit file by substituting a correctly marked copy ofG.(. Exh. 26 for a duplicate copy of G.(C. Exh. 25., is granted, since theoriginal exhibits are correctly identified in this respect.the same period of time the members of Respondent Asso-ciation have also purchased and received goods valued inexcess of $50,000 directly from points outside the State ofIllinois. As admitted in its answer, I find that at all timesmaterial herein Respondent Association is now and hasbeen an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.t1 LABOR ORGANIZATIONAs admitted in Respondents' answers, the Chicago andVicinity Conference Board of the International Moldersand Allied Workers Union, AFL-CIO-CLC, and the In-ternational Molders and Allied Workers Union, Local No.233, are each labor organizations within the meaning ofSection 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESA. Supervisory StatusBased upon the admissions in Respondent Company'sanswer and the testimony of both the General Counsel'sand the Respondents' witnesses, including in most in-stances their own testimony, I find that at all times mate-rial herein the following named persons occupied the posi-tions set opposite their respective names, and have been,and are now, agents of Respondent acting on its behalf andare supervisors within the meaning of Section 2(11) of theAct:Donald R. BurnettRonald LarsonCalvin TrockJohn SvobodaPresidentPlant ManagerFoundry SuperintendentForemanB. The Respondent Company's No-Solicitation Rule andOther Background EventsRespondent Company manufactures magnesium andaluminum castings at Blue Island, Illinois, utilizing twoclassifications of employees, miscellaneous and journey-men. Since about 1970 Local No. 233 has been their collec-tive-bargaining representative. Respondent Company be-came a member of Respondent Association on or aboutJuly 1, 1973, and shortly thereafter a party to RespondentAssociation's contract with the Chicago and Vicinity Con-ference Board of the International Molders and AlliedWorkers Union, AFL-CIO-CLC.2Following the termina-tion of that agreement on April 30, 1976, a strike of Re-spondent Association's members' employees ensued whichterminated with the successful negotiation of a new con-tract for the period June 9, 1976, through April 30, 1979.The current collective-bargaining agreement provides atwo-step grievance procedure. Step I calls for explorationof the grievance by the employee, a member of the shopcommittee, and a company representative. If not settled atthat level, step 2 permits the matter to be submitted inwriting to the Union from whence it proceeds to a griev-ance committee composed of four association and four2Hereafter referred to as the Union. CHICAGO MAGNESIUM CASTINGS CO.403union members. Since there is no provision for arbitration.the contract provides that the Union may strike if thegrievance is denied following completion of the secondstep.Following the distribution of the newly negotiated 1976contract, David Session, who had worked for 13 years as ajourneyman molder for Respondent Company and whohad served as union shop chairman since his election in1973, received a complaint in September 1976 from the diecast machine operators that they were not receiving theirproper wage rates as set forth in the agreement. After Ses-sion contacted the Union's staff representative, LeroyWare, a meeting was held on September 16. 1976, betweenSession and Ware and Plant Manager Ronald Larson, butno resolution of the problem was achieved. Pursuant toWare's instructions Session then filed a grievance concern-ing the matter. Soon afterward Session filed another griev-ance on behalf of the Union's shop committeeman, labora-tory technician Marilyn Reynolds, who had complainedthat she was making less than the minimum rate under thenew contract. These grievances were discussed but not re-solved at a meeting on October 18, 1976. among Ware andSession and Larson and three other members of the associ-ation grievance committee. Since the Company insistedthat the wage rates would not be changed, Session. withWare's approval, polled the employees later that day onthe question of whether or not they would be willing tostrike over the wage issue.On the following day Larson interrogated Session at hismachine concerning whether or not there was going to be astrike.3Larson did not reply to Session's question concern-ing where Larson had obtained this information, but con-tinued by asking if Session had met with the employeesconcerning the strike. When Session agreed that he had.Larson questioned him about when the strike would occur.Session parried the question by stating that since Larsonknew everything else, he should know when the strikewould take place, and the conversation ended.Within a day or two thereafter. Session informed Warethat the results of his poll revealed inadequate employeesupport for the strike, but Ware responded that Sessionshould not worry since the Union had obtained a strikesanction from the International which provided them with"leverage" in further discussions with the Company andthe Association. On October 21 the Union's Internationalvice president, William Bonifer. contacted Ware upon in-structions from the Union's International president. and ameeting was arranged with Respondent Company for thefollowing day. This meeting began with a dispute overwhether or not Session would be allowed to participate,based on Larson's claim that Session was losing too muchworktime. However. Larson allowed the union representa-tives to talk with Session when Bonifer insisted that therewould be no meeting unless Session was present. The unionrepresentatives then talked with Session in the plant con-cerning the pay rates. Then Larson took the union repre-sentatives to his office and showed them a list of job classi-fications and pay rates dated 1973 which were in effectthis incident was not alleged as a violation of Sec. 8(a)( I) of the Act.and was not fully litigated.when Respondent Company joined Respondent Associa-tion. Bonifer then explained that the wage rates currentlyapplicable were those listed in the 1976 contract. No agree-ment was reached.A few days later. when Bonifer informed RespondentAssociation's attorney, Bernard Echlin, that the Union hadobtained a strike sanction because of its dispute with Re-spondent Company, Echlin threatened to sue the Interna-tional Union and the Local if the sanction were utilizedbecause a complete grievance committee had not beenpresent when Ware and Session discussed the problem atRespondent Company, and because they had failed to no-tify the Association in accordance with the contract. Thisconversation prompted the Union to send out letters for-mally requesting a step 2 grievance meeting relating to thegrievances which Session had filed. This meeting was heldon November 3 in the lunchroom of Respondent ('ompa-ny. It was attended by Bonifer, Ware, the Union's districtrepresentative, Toby Truitt. and Session on behalf of theUnion, and Association President John K. Hodgson. chair-man of the grievance committee, Echlin. Larson, and Rob-ert Phelps. another foundry owner in his capacity as com-mittee member. Dunng the meeting Bonifer insisted thatRespondent Company was obligated to raise its wage ratesto those set forth in the current contract with the Associa-tion, but Echlin stated that he did not feel they were re-quired to do so. The meeting ended without an agreementon the question, but the parties agreed to consider the mat-ter further at a meeting on November 11, 1976. On Novem-ber 10 Superintendent Calvin Trock informed Session thatsince there was to be a union management meeting thefollowing day, he was going to lay Session off that daybecause he couldn't make enough molds to pour. Sessionhad never before been laid off on a day on which he was toparticipate in a meeting between the Union and manage-ment.4Trock also told Session that John Walker, a melterwho poured metal into the molds Session made, would alsobe laid off on November II1.At the hearing in this matter the parties stipulated that atall times material to the issues raised by the complaint,Respondent Company's employee handbook, introducedas General Counsel's Exhibit 2, was either distributed oravailable to the employees of the Company. The handbookis not dated. On page 8 under section II, Union & Senior-ity, there appears the following rule:b. Any matters concerning union activities should betaken up with your union shop committee. This ac-tivity is not to take place on company time.Calvin Trock testified that this rule was not arrived atthrough negotiation with the Union. It is clear from therecord that the rule has been maintained in effect at alltimes material herein, although there is no evidence in therecord concerning the date of its promulgation. The Boardhas frequently held such rules invalid in that they are am-biguous and susceptible to the interpretation that they pro-hibit solicitation and other union activities during all paidtime including nonworking time such as breaks and lunchperiods. Florida Steel Corporation. 215 NLRB 97 (1974);4 The comnplaint does not alege tht, IlCIldetll .c li s ,I.oltl or the Act 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Great Atlantic & Pacific Tea Co., Inc., 162 NLRB 1182(1967). Consequently, I find that the maintenance of Re-spondent Company's rule herein violates Section 8(a)(1) ofthe Act even though it appears from evidence in the recorddiscussed herein, that it has not been consistently enforced.I also find that this violation of the Act was not cured byRespondent's December 21, 1976, letter to the effect thatthe rule was intended to apply only during "working time,"since this letter was not posted, but was simply handed toSession alone. It is therefore clear that RespondentCompany's publication of its disclaimer was inadequate forthe purpose of absolving it from liability for a violation ofthe Act. Finally, the record reveals that Respondent Com-pany has not shown special circumstances which wouldexcuse it from the consequence of maintaining a presump-tively invalid rule.C. The Events Relating to the Respondent Companv'sAlleged Unlawful Interference With and Participation in theNovember 11, 1976, Union Shop Chairman ElectionA week or two before the November II grievance meet-ing employee Tellie Gay approached Calvin Trock about aunion election for shop chairman to replace David Session.Gay stated that he did not think it was fair that althoughhe had more seniority than Session, Session had supersen-iority under the contract for purposes of layoff and recall.Trock responded, "More power to you." Thereafter, Trockand Company President Donald Burnett discussed thematter, and on November 10 or I Trock told Burnett thatthe employees would try to contact the Union about thematter when they came to the plant for the grievance meet-ing and would try to have an election that day. Thus, priorto the commencement of the November I 1th grievancehearing, employee Erwin Gerhardt told Toby Truitt thatemployees at the Company wanted to hold a shop chair-man election, but Truitt explained that the correct proce-dure for such action was to circulate a petition for nomina-tions and that if more than one nomination was receivedby the Union, Mr. Pitts, who was responsible for holdingall the elections for the Local, would conduct an election atthe plant during nonworking time such as lunch break.The November I I meeting produced an agreement be-tween the Union and Respondent Association concerningthe wage rates to be paid laboratory technicians and coremold assemblers, but no agreement was reached over therates to be paid die casters.5The meeting also resolvedSession's grievance concerning having been laid off on theday of the grievance meeting by awarding him 2 hours'pay, in addition to discussing another grievance filed bySession on October 22.After the meeting, as the union representatives wereleaving, Gerhardt again appeared and asked what TruittThis agreement was later reduced to writing. but a dispute subsequentlyarose over whether it consisted of one or two pages at the time it was signed.Although I find it unnecessary for the purposes of this proceeding to resolvethis subsidiary issue. the agreement. in evidence, bearing the signatures ofHodgson for Respondent Association and I ruitt for the Conference Board.clearly states that a list of joh classifications and rates of pay at ChicagoMagnesium Castings ('ompan) are" ..attached hereto and made a parthereof .."was going to do about the election. Once more Truitt re-ferred Gerhardt to Mr. Pitts.After the meeting, Session went home. He noticed thatLarson was watching him as he left the company parkinglot. Although no one told Session that an election for shopchairman was to be held that day, credible testimony byemployee Monroe Westwood reveals that Westwood, whohad been on layoff status, received a telephone call fromCalvin Trock about 10:30 a.m. in which Trock stated,"They were having an election and they wanted me tocome out and vote." In addition, Trock requested thatWestwood bring laid-off employee John Walker to theplant to vote. Around 2 p.m. that afternoon Burnett calledTrock to his office and told him to let all of the employeesleave their work to go to a union meeting and to quicklyspread word of the meeting. Burnett had granted ErwinGerhardt permission to hold the election at a time whenthe employees were normally working. Pursuant toBurnett's instructions Trock went through the plant in-forming various employees about the meeting while TellieGay likewise spread the word.6The election, which was conducted by Tellie Gay, ErnaCaswel, and Erwin Gerhardt in the company lunchroomwhile all the participants remained on the clock, resulted ina one-vote victory for Gay, which was publicized in thecompany newsletter on the following day, although theUnion refused to recognize Gay as Session's replacementbecause no official of the Union had presided over theelection.I find that Respondent Company violated Section8(a)(l) of the Act by interfering with and participating inits employees' union activities relating to the November 11shop chairman election in the hope that David Sessionwould be replaced as shop chairman. This conclusion issubstantiated by testimony from both the GeneralCounsel's and Respondents' witnesses. Thus, althoughBurnett testified that Respondent Company's policy was todiscourage nonwork activity during working time, Burnettand Trock not only permitted the election to be conductedwhile employees remained on the clock, but also blatantlyrounded up eligible employee voters both inside and out-side the plant. Finally, it is clear that the Company at-tempted to eliminate all organized opposition to Gay's can-didacy by laying Session off on November II and byconcealing from him the fact, known to the Company, thatthe election was to be held later that day. The RespondentCompany, in its brief, seeks to analogize its conduct withthat of an employer who encourages its employees to votein a Board-conducted union representation election. How-ever, in my view, no similarity exists. In the case of a repre-sentation election where employees are to choose betweena union or no union, the employer has a legitimate interestin the entire election process and, indeed, within the frame-TIhese findings concerning Burnett's and Trock's participation in theelection process are based on their own testimony as well as that of Session,Westwiod, and Reynolds. Generally. Session, Westwood, and Reynolds im-pressed me as honest and sincere witnesses who were attempting to relatelong past events as accurately and completely as possible. Trock and Bur-nett. however, revealed a tendency to evade, conceal, or distort events attimes in order toi place their testimon) in the most favorable light possibleunder the circumstances presented. For these reasons, where a conflict oc-curred. I have credited the General (,ounsel's witnesses. CHICAGO MAGNESIUM CASTINGS CO.405work of Board law governing employer conduct duringsuch a campaign, is free not only to encourage employeesto vote, but also to seek to persuade employees to voteagainst the union. In the instant set of circumstances, how-ever, Respondent Company had no legitimate interest inthe outcome of an internal local union election. The Boardhas long held in many cases that an employer has no rightto interfere or to seek to control the selection of its employ-ees' representatives who are to deal with the employer forpurposes of collective bargaining, and that to attempt to doso violates the Act. Those are the cases apposite here. I findthat Respondent Company violated Section 8(a)(1) of theAct as alleged in paragraph 7 of the complaint.D. The Events Surrounding the Alleged DiscriminatorLayoff of David Session on December 22, 1976Following the Union's refusal to honor the results of theNovember II shop chairman election, Session returned towork on Monday, November 15, the day on which he filedcharge, Case 13-CA-15981 alleging that Respondent Com-pany interfered with its employees' Section 7 rights by or-ganizing and sponsoring the November 11 election. There-after, Session actively pursued his responsibilities as shopchairman by filing several additional grievances prior tohis layoff on December 22, including three in November,two of which claimed that the contract had been violatedby Respondent Company's allowing journeymen employ-ees to perform miscellaneous employees' work. On Decem-ber 14 Calvin Trock transferred Session to Tellie Gay's jobin the core room. Gay, who had more actual seniority butlacked the superseniority Session possessed by virtue of hisshop chairmanship, was laid off. Session had never per-formed any of the various jobs his newly assigned responsi-bilities required." Session was instructed to seek assistancefrom Andrew Bracey concerning the manner in which thevarious types of cores were to be made. At this time he wasnot told that there were any production standards which hewould be required to meet." On December 15 Session com-plained that the overhead crane he was required to use onthe coremaking job was dangerous because it did not havea safety catch, but Trock simply brushed the matter asideby saying that the job had been run that way for years andthat it was a risk Session must take. Session was laid off onDecember 16 and 17. It was during this period that he filedcharge, Case 13-CA-16065. Ulpon his return to work healso filed grievances over his layoff and what he contendedwere hazardous conditions in the core room. On Monday,December 20, 1976, Session returned to work, but any in-structions or assistance he received that day came fromBracey.' It was not until December 21 that Session learnedthat he was required to meet production standards. Thatday, just before lunch, Trock came to Session and statedthat he was not meeting the standard, and when Session7Session testified that he had last worked in the core room In 1970. (al-vin Trock testified that he did not recall Session having ever worked underhim during the 8 )ears he had heein core roiom supervisor.s I credit Session's testimon, in this respect over tesiimon to the contrarh Respondent ( ompans sitnessesSession s testimon) in this respect is creditedinquired concerning what Trock meant, Trock answeredthat there was a standard for each job set forth in a stan-dard book which Bracey would show him. Trock did notspecify either what the standards were or b what marginSession had failed to meet them. However, later that daywhen Session asked Brace)' about the standard book hewas told, "They are over there some place .... Don'tworry about them because you can't make no standard noway. We have been here a long time and some of them wejust can't make. You have to be here longer to make stan-dard." For the remainder of the dav Session continued towork on a variety of coremaking jobs which he had neverperformed before, occasionally assisted only by Bracey. OnDecember 22, Trock laid Session off for failing to meet thestandard, and refused to permit Session to exercise his su-perseniority on other jobs in the die cast department on theground that under the contract journeymen could notbump miscellaneous employees. Session was told that Tel-lie Gay would be recalled to work on January 3, 1977.I find that Respondent Company violated Section8(a)(1) and (3) of the Act by laying off David Session be-cause of his union and concerted activities in that Sessiondiligently performed his responsibilities as shop chairmanby filing grievances and exercised his rights under the Actby filing charges. The credible evidence clearly shows thatshortly following Session's filing of the wage rate griev-ances which claimed that the Company was failing tohonor the newly negotiated collective-bargaining agree-ment between Respondent Association and the Union, Re-spondent Company encouraged Tellie Gay to attempt toreplace Session as shop chairman. Thereafter, on Novem-ber I 1, the day on which those same wage rate grievanceswere finally resolved, Burnett and Trock not only con-cealed their knowledge of the forthcoming election fromthe union officials and Session, but also busily engagedthemselves in efforts to insure maximum attendance byother employees at the election which was conducted onpaid for working time. Shortly after the Union voided theresults of the November 11 election Session resumed hisshop chairmanship accompanied by a flurry of grievancesand an NLRB charge. Almost immediately thereafter Ses-sion was transferred to work which he had never per-formed before, and after only 4 days on that job with littleor no assistance was laid off for failure to meet unspecifiedstandards, which other core room employees had not beenrequired to meet, and with no explanation concerning bywhat amount he had fallen short. Finally, Session's undis-puted testimony shows, consistent with his version ofBracey's remark about standards quoted above, that hehad never been disciplined while working in the moldingdepartment for the times on which he failed to meet thestandards there. The Board has often held that the timing,inconsistencies, and illogical and arbitrary aspects of theevents comprising a set of circumstances relating to allegeddiscrimination may constitute strong indicators concerningthe motive behind the alleged discrimination. Applyingthese considerations to the instant case I find that theevents, detailed above, leading to Session's final layoff con-vincingly demonstrate that Respondent Company's truemotive was to eliminate from its employ a troublesomeunion activist who insisted upon diligently enforcing the 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDterms of the newly consummated collective-bargainingagreement. Thus, Respondent violated Section 8(a)(1) and(3) of the Act in laying off David Session on December 22,1976.'0E. The Events Relating to the Respondent Compan,'v andthe Respondent Association's Refusal To Process Step 2Grievances After March 28, 1977David Session filed grievances with respect to his layoff,which resulted in a formal grievance committee hearing onFebruary 9, 1977. In addition to Session, Ware, Bonifer,and Truitt attended for the Union, and Larson, Horton,Phelps, and Hodgson for the Association. In response tothe Company's position that Session had been released forfailure to meet production standards, Bonifer pointed outthat there were no negotiated standards in theAssociation's contract except for a general statement thatemployees were expected to do a fair day's work for a fairday's pay. After further discussion, Session's grievance wasdenied, and the meeting adjourned with Bonifer remindingthose present that the Union had obtained a strike sanctionwhich it could use to strike over the Session matter.On March 24, 1977, another grievance committee hear-ing was held concerning another grievance Session filed onFebruary 15, 1977, over the Company's failure to recallhim to work. Those persons who had attended the previousgrievance committee meeting also were present at thismeeting, with the addition of Tellie Gay, who on February22. 1977, had been elected temporary shop chairman. Atthe outset of the meeting the parties argued over whetherSession should be permitted to be present during the entireagenda since he was no longer shop chairman. Then agrievance filed by Marilyn Reynolds was considered andresolved by agreeing to pay Reynolds 3 days' pay for workshe could have performed while temporarily laid off forshort periods. Session's grievance was then brought forthfor consideration by the committee. Truitt pointed out thatunder the contract Session, as a journeyman, could operatethe shell core machine. The Union also insisted that TellieGay was performing molding work 3 to 4 days a week.After hearing the Union's presentation the members of theAssociation caucused for about an hour after which theUnion was informed that a "serious internal problem" hadarisen and that the Association desired a continuance ofthe Session matter. With the agreement of the Union, fur-ther deliberation of Session's grievance was scheduled for ameeting on April , 1977.On March 31, 1977. Respondent Association acceptedRespondent Company's March 28, 1977, letter of resigna-tion from Respondent Association. Also on March 31,1977, Respondent Association notified the InternationalUnion by telegram that it had approved RespondentCompany's withdrawal request effective March 31, 1977.Truitt learned of Respondent Company's withdrawal'I he correctness of this conclusion is reiniforced by the fact that li-though Session has not been recalled to work, Plant Manager L.arson testi-fied that since January 1977 there has been an average o)f 3 days' moldingwork per week performed in the plant and that it has been performed bhnone oither than Tellie Gay.shortly before the scheduled April I meeting, during aphone conversation with Hodgson. Hodgson stated, in ad-dition, that he had received a letter from Respondent Com-pany stating that it would negotiate a separate grievanceprocedure with the Union. Truitt vigorously objected onthe ground that the Union already had a contract whichbound Respondent Company, and had no need to negoti-ate a separate one. Nevertheless, Hodgson, who referred toRespondent Company as a "pain in the ass," insisted thatthere was no longer any need for a meeting on April I sinceRespondent Company was no longer a member and thatthe Association would not participate in any further griev-ance meetings involving Chicago Magnesium CastingsCompany.As soon as this conversation with Hodgson was complet-ed, Truitt called Company President Burnett and receivedconfirmation of Chicago Magnesium Castings Company'sresignation from Respondent Association. In response toBurnett's expressed desire to negotiate another grievanceprocedure, Truitt adhered to his position that the Companyremained bound to the Association contract. At all timessince March 31, 1977, both Respondent Association andRespondent Company have refused to conduct step 2grievance meetings relating to matters at Chicago Magnesi-um Castings Company under the terms of the Association'scontract with the Union. Further grievances have beenfiled, but remain pending. Thus, in mid-May 1977 Hlodg-son told Ware, Bonifer, and Truitt, of the Union, that Re-spondent Association no longer represented Chicago Mag-nesium and therefore would not conduct step 2 grievancemeetings for that Company. Subsequently, on September22, 1977. Truitt and Ware were instructed by the Associa-tion to stop sending grievances relating to RespondentCompany to the Association.The General Counsel contends that Respondent Compa-ny and Respondent Association unilaterally changed theterms and conditions of employment be refusing to honorthe provisions of the Association's contract with the Unioninsofar as it relates to the holding of step 2 grievance meet-ings on grievances filed by employees at Respondent Com-pany. Thus, the General Counsel urges that the Respon-dents have violated Section 8(a)(5) of the Act. RespondentAssociation argues that it has acted consistently with pastpractice and that it has no authority to represent Respon-dent Company after its withdrawal from the Association.While denying any violation of the Act by its withdrawaland refusal to honor the grievance procedure o theAssociation's contract, Respondent Company has failed toexplicate its legal position either by oral argument or in itsbrief. I am not persuaded by Respondent Association's ar-gument with respect to past practice being the controllingconsideration here. It is clear that Respondent Companycontinued to be a member of Respondent Association atall times since it joined the Association in 1973. Respon-dent Company remained a member of Respondent Associ-ation throughout the collective-bargaining negotiationsand labor relations difficulties which resulted in the Asso-ciation entering into the present collective-bargainingagreement with the Union on or about June 9, 1976. Thecurrent agreement has an expiration date of April 30, 1979.Pursuant to this agreement, until March 31, 1976, when it CHICAGO MAGNESIUM CASTINGS CO.407withdrew. Respondent Company and Respondent Associa-tion have processed the grievances which have been filedby Respondent Company's employees. The Board has longheld that absent unusual circumstances, once actual bar-gaining negotiations have begun in a multiemployer unit,the unit may not be discarded by either the employers orthe union. Retail Associates, Inc.. 120 NLRB 388 (1958). Itis also clear that a withdrawal from a multiemployer asso-ciation does not affect that employer's obligation to honorthe provisions of a negotiated contract. No unusual cir-cumstances have been shown here. What has clearly beenshown in the instant case is, simply, that because of a dis-agreement between Respondents, characterized as a "seri-ous internal problem," which obviously arose over the pro-posed disposition of Session's grievances, Respondents,each for reasons of their own, decided to abandon the pro-visions of the newly negotiated collective-bargaining agree-ment insofar as the)y apply to Respondent Company. Indoing so they each plainly refused to bargain in good faithin violation of Section 8(a)(5) and (I) of the Act.CON LSIONS OF LAWI. Respondent Company is an employer engaged incommerce within the meaning of Section 2(2)., (6), and (7)of the Act.2. The Respondent Association is an employer engagedin commerce within the meaning of Section 2(2). (6), and(7) of the Act.3. The Charging Party-Union is a labor organizationwithin the meaning of Section 2(5) of the Act.4. Local No. 233 is a labor organization within the mean-ing of Section 2(5) of the Act.5. By maintaining an unlawful provision in its employeehandbook prohibiting union activities on company time,and by interfering with and participating in its employees'internal union affairs, Respondent Company violated Sec-tion 8(a)(1) of the Act.6. By laying off David Session on December 22. 1976,and thereafter failing and refusing to reinstate him to hisjob because of his union and protected concerted activities,Respondent Company violated Section 8(a)( ) and (3) ofthe Act.7. By failing and refusing to comply with the terms andconditions of the June 9. 1976, collective-bargaining agree-ment executed by Respondent Association on behalf ofRespondent Company and other Association members, in-cluding the provisions of that agreement with respect to theprocessing of grievances, and by failing and refusing toprocess grievances under the provisions of that agreement,the Respondents violated Section 8(a)(1) and (5) of theAct.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.9. Respondents have not violated the Act in any)' respectsother than those specifically found.Tit RMF)DYHaving found that Respondents have engaged in certainunfair labor practices. I find it necessary to order that Re-spondents cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct. Accordingly, I shall order Respondent Company tocease and desist from maintaining or enforcing the provi-sion set forth on page 8. item II, 1. b. prohibiting unionactivities on compan) time, and to delete that wordingfrom the handbook. I shall order Respondent Company tocease and desist from interfering with or participating in itsemployees' internal union elections or union activities.Further, having discriminatorily laid off David Session. Ifind it necessary to order that Respondent offer him fullreinstatement with backpay computed on a quarterly basisas prescribed in F. W I Woolworth C(ompanv. 90 NLRB 289(1950), and Florida Steel Corporation. 231 NLRB 651(1977).lFinally, I shall order that Respondents honor theterms and provisions of Respondent Association's collec-tive-bargaining agreement with the Union as applied toRespondent Company as a member, including the pro-cessing of bargaining unit employees' grievances under thecontractual grievance procedure, until such time as Re-spondent Company may lawfully withdraw from member-ship in Respondent Association. I shall also order Respon-dents to post appropriate notices with respect to theviolations they have been found to have committed.Upon the foregoing findings of fact and conclusions oflaw. and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER '-A. Respondent Chicago Magnesium Castings C(ompany.Blue Island. Illinois. its officers. agents, successors, and as-signs, shall:1. Cease and desist from:(a) Maintaining or enforcing the provision in its employ-ee handbook prohibiting union activities on company time.(b) Interfering with or participating in its employees' in-ternal union elections or union activities.(c) Laying off or otherwise discriminating against em-ployees with regard to the hire and tenure of their employ-ment or an)y other term or condition of employment forengaging in union activity or concerted activity for theirmutual aid or protection.(d) Refusing to bargain collectively in good faith withthe Chicago and Vicinity Conference Board of the Interna-tional Molders and Allied Workers Union, AFL CIO-CLC, by unlawfully withdrawing from membership in theChicago Foundrymen's Association and by failing and re-fusing to honor the terms and provisions of the ChicagoFoundrymen's Association's collective-bargaining agree-ment with the Union as applied to Respondent Compan)as a member, including the processing of employees' griev-See. enerall. Irs Plltni & lelimt (. 138 NI.RB 16 1962 .In Ihe eent no exceplo,n are filed as prtlided h Sec 102 46h f thteRules nd Rgulaions of the N.ational I.abor Rel.lals Board. the findingscincluslons, sn re elllilcrldcd ()rder herein shall. as provided in Sec110248 .f the Rule, nd Rccuiatlion. he .iadpied h the Blrd and becomeits findings, concl usions, a.l.] ()rder, anid all oII hle lns thereto sh.all hedeenmed v:,.ia ed for all piurpo.sce 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDances under the contractual grievance procedure, untilsuch time as Respondent Company may lawfully withdrawfrom membership in the Association.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Delete from its employee handbook the provision setforth on page 8, section II, , b, prohibiting union activityon company time.(b) Offer David Session immediate and full reinstate-ment to his former position or, if such position no longerexists, to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges, andmake him whole for any loss of earnings he may have suf-fered as the result of his layoff on December 22, 1976, inthe manner set forth in "The Remedy."(c) Upon request, bargain collectively in good faith as amember of the Chicago Foundrymen's Association byhonoring the terms and provisions of that Association'scollective-bargaining agreement with the Chicago and Vi-cinity Conference Board of the International Molders andAllied Workers Union, AFL-CIO-CLC, as applied to Re-spondent Company as a member, including processing em-ployees' grievances under the contractual grievance proce-dure, until such time as Respondent Company maylawfully withdraw from membership in the Association.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and all other records necessary to ana-lyze the amount of backpay due under the terms of thisOrder.(e) Post at its plant at Blue Island, Illinois, copies of theattached notice marked "Appendix A." 13 Copies of thenotice, on forms provided by the Regional Director forRegion 13, after being signed by Respondent Company'sauthorized representative, shall be posted by RespondentCompany immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent Company to insure that said notices are notaltered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of this Order, what stepsRespondent Company has taken to comply herewith.B. The Respondent, The Chicago Foundrymen's Associ-i In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted b Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the Utnited States Court of Appeals Enforcing an Order of theNational abor Relations Board."ation, Westchester, Illinois, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively in good faith withthe Chicago and Vicinity Conference Board of the Interna-tional Molders and Allied Workers Union, AFL-CIO-CLC, by failing and refusing to honor the terms and provi-sions of Respondent Association's collective-bargainingagreement with the Union as applied to Respondent Com-pany as a member, including the processing of employeegrievances under that agreement, with respect to bargain-ing unit employees of Chicago Magnesium Castings Com-pany, until such time as Respondent Company may lawful-ly withdraw from membership in RespondentAssociation. t4(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Upon request, bargain collectively in good faith withthe above-named Union as the exclusive representative ofthe employees in the appropriate unit described above, byhonoring all the terms and provisions of RespondentAssociation's collective-bargaining agreement with theUnion as applied to Respondent Company as a member,including the processing of grievances of bargaining unitemployees of Respondent Company as a member of theAssociation, until such time as Respondent Company maylawfully withdraw from membership in Respondent Asso-clation.(b) Post at its principal office and place of business atWestchester, Illinois, copies of the attached notice marked"Appendix B." 15 Copies of the notice, on forms providedby the Regional Director for Region 13, after being signedby Respondent Association's authorized representative,shall be posted by Respondent Association immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices are customarily posted. Reason-able steps shall be taken by Respondent Association toinsure that said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.I1 IS FURTHER ORDERED that the complaint is dismissed inall respects other than those specifically found.T4 The appropriate collective-bargaining unit is:All foundry production and maintenance employees of member com-panies of the Association, excluding all office clerical employees, jani-tors. watchmen, supervisors as defined in the National Labor RelationsAct, as amended, and employees employed in another collective-bar-gaining unit represented by another duly authorized labor organization.See fn. 13. upra